
	

113 HR 510 IH: Transition toward Excellence, Achievement and Mobility through Education Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Harper (for
			 himself and Mrs. McMorris Rodgers)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Individuals with Disabilities Education Act
		  to make improvements to the individualized education program under that Act and
		  facilitate the transition of children with disabilities to adulthood, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transition toward Excellence,
			 Achievement and Mobility through Education Act of 2013 or
			 TEAM–Education Act of
			 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Evidence-based
			 research has conclusively documented that youth with significant disabilities
			 who were educated in inclusive settings, were exposed to work experience and
			 career exploration, and participated in a paid work experience while in school
			 had better postsecondary outcomes and higher rates of sustainable
			 employment.
				(2)Higher rates of
			 self-determination, in which individuals with significant disabilities and
			 their families have direct control over the decision-making process in order to
			 ensure an appropriate individualized transition strategy, lead to better
			 outcomes.
				(3)Regulations and
			 processes allowing for flexibility in the blending and braiding of government
			 funds to ensure seamless, collaborative strategies during the transition
			 process lead to better outcomes for individuals with significant
			 disabilities.
				(4)Agency officials
			 involved directly in the provision of supports and services during a youth’s
			 transition into adulthood and beyond must be provided additional training to
			 become properly prepared to adequately address the individual transition needs
			 of students with significant disabilities.
				(b)PurposesThe purposes of this Act are the
			 following:
				(1)Create a holistic
			 system across multiple partners focused on successful transition of youth with
			 significant disabilities into adulthood.
				(2)Create a systemic
			 focus on achieving high expectations for all youth, through equality of
			 opportunity, full participation through self-determination and informed choice,
			 outcomes related to post-secondary options that lead to competitive integrated
			 employment and economic self-sufficiency.
				(3)Promote innovative
			 strategies to foster academic, professional, and social inclusion, and the
			 solidification of long-term supports and services required to ensure full
			 integration into the community setting.
				(4)Better define and
			 coordinate specific services related to the effective transition of youth with
			 significant disabilities.
				(5)Eliminate barriers
			 and promote incentives for multiple stakeholders to collaborate and improve
			 transition opportunities for youth with significant disabilities.
				3.Definitions
			(a)Transition
			 servicesSection 602(34) of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1401(34)) is
			 amended—
				(1)in subparagraph
			 (A), by inserting and customized employment after
			 supported employment;
				(2)in subparagraph
			 (B), by striking and at the end;
				(3)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following new subparagraphs:
					
						(D)includes training in self-advocacy and
				self-determination activities and the skills needed to participate in making
				informed choices to prepare and empower the child to advocate and negotiate on
				the child’s own behalf; and
						(E)does not include facility-based employment
				or activity settings, such as sheltered workshops, day habilitation centers,
				mobile work crews, or enclave work
				settings.
						.
				(b)Other
			 definitionsSection 602 of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1401) is amended by
			 adding at the end the following new paragraphs:
				
					(37)Informed
				choiceThe term
				informed choice means a choice-making process that includes the
				following elements:
						(A)The provision of
				adequate information to the child and the child’s parents about the full range
				of options that are to be considered.
						(B)Sufficient
				resources (personnel as well as fiscal) to support the choice made by the child
				and the child’s parents.
						(C)Willingness of any
				provider of services to accept the choice and the reasonable risks associated
				with the choice.
						(D)Information on the parameters of the choice
				and the relevant options being considered in the language and capabilities of
				the child in the choice-making process.
						(E)Acknowledgment by the child and all parties
				involved that the use of public-funds should be focused on choices that foster
				personal, social, and professional development in integrated settings and lead
				to outcomes of increased economic self-sufficiency and professional
				advancement.
						(38)Integrated
				employmentThe term
				integrated employment means work compensated at the greater of
				minimum wage or competitive wages with related employment benefits, occurring
				in a typical work setting where the employee with the disability interacts or
				has the opportunity to interact continuously with non-disabled co-workers, has
				an opportunity for advancement and mobility, and is preferably engaged in
				full-time employment.
					(39)Self-determination
				activitiesThe term
				self-determination activities has the meaning given the term in
				section 102 of the Developmental Disabilities Assistance and Bill of Rights Act
				of 2000 (42 U.S.C. 15002).
					(40)State
				intellectual and developmental disabilities agencyThe
				term State intellectual and developmental disabilities agency
				means the primary State agency or subdivision with administrative,
				programmatic, and operational responsibility for the full range of services and
				supports furnished to individuals with intellectual and developmental
				disabilities.
					.
			4.State-level
			 activitiesSection
			 611(e)(2)(C) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1411(e)(2)(C)) is amended—
			(1)by redesignating
			 clauses (vii) through (xi) as clauses (viii) through (xii), respectively;
			 and
			(2)by inserting after
			 clause (vi) the following new clause:
				
					(vii)To enter into contracts with entities that
				have expertise in the provision of transition services specifically related to
				assisting children with disabilities in the accomplishment of the transition
				objectives outlined in the child’s IEP to the extent such objectives relate to
				the provision of school-based preparatory activities, work-based learning
				experiences, career preparation, and job experiences in an integrated community
				setting, other than facility-based employment and activity settings, such as
				sheltered workshops, day habilitation centers, mobile work crews, and enclave
				work
				settings.
					.
			5.State
			 eligibilitySection 612(a) of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)) is amended
			 by adding at the end the following new paragraph:
			
				(26)Plan relating
				to transition services
					(A)In
				generalThe State has
				established a plan to ensure that the State educational agency coordinates
				efforts among the various State agencies involved in the successful transition
				of youth with disabilities into adulthood, including the State agencies
				described in subparagraph (B), and to align practices and direct resources
				toward the effective provision of transition services to address the needs of
				children with disabilities, including involvement and progress in the general
				curriculum in the least restrictive environment, academic and school-based
				preparatory experiences, work and career readiness, youth development and
				leadership, comprehensive community connections, and family involvement and
				engagement.
					(B)State agencies
				describedThe State agencies
				referred to in subparagraph (A) are—
						(i)the State
				intellectual and developmental disabilities agency;
						(ii)the State
				vocational rehabilitation agency;
						(iii)the agency
				responsible for the State medicaid program under title XIX of the Social
				Security Act; and
						(iv)the State
				department of labor or workforce investment
				board.
						.
		6.Individualized
			 Education Programs
			(a)Evaluations
			 before change in eligibilitySection 614(c)(5)(B)(ii) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1414(c)(5)(B)(ii)) is
			 amended—
				(1)by striking the child with a
			 summary and inserting
					
						to the child and
			 the child’s parents, not later than 7 days after the child’s eligibility
			 terminates, with—(I)a
				summary
						;
				(2)by striking the
			 period at the end and inserting ; and; and
				(3)by adding at the
			 end the following new subclause:
					
						(II)a comprehensive record of the child’s work
				experiences, skills, talents and strengths relevant for discussions with
				prospective employers, post-secondary education programs, career placement
				services, and
				mentors.
						.
				(b)Individualized
			 Education ProgramSection
			 614(d)(1)(A) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414(d)(1)(A)) is amended—
				(1)in clause
			 (i)—
					(A)in subclause
			 (VII), by striking and at the end;
					(B)in subclause
			 (VIII)—
						(i)in
			 the matter preceding item (aa)—
							(I)by striking
			 16 and inserting 14; and
							(II)by inserting
			 at a minimum after updated; and
							(ii)by
			 striking items (bb) and (cc) and inserting the following:
							
								(bb)a strategy to address the needs of the
				child related to academic and school-based preparatory experiences, work and
				career readiness, youth development and leadership, comprehensive community
				connections, and family involvement and engagement; and
								(cc)objectives leading to postsecondary
				education, sustained integrated employment, economic self-sufficiency,
				independent living and community
				participation;
								;
				and
						(C)by adding at the
			 end the following:
						
							(IX)beginning not later than the date on which
				the first IEP is to be in effect when the child attains the age of 14—
								(aa)a
				description of the transition services (including courses of study and work
				experience) that will be provided to assist the child in reaching the
				postsecondary goals described in subclause (VIII)(aa); and
								(bb)a description of the training in
				self-advocacy, development of self-determination activities, and the skills
				needed to participate in making informed choices to prepare and empower the
				child to negotiate and advocate on the child’s own behalf; and
								(X)beginning not later than 1 year before the
				child reaches the age of majority under State law, a statement that the child
				and the child’s parents have been informed of the child’s rights under this
				title, if any, that will transfer to the child on reaching the age of majority
				under section 615(m).
							;
				and
					(2)by adding at the
			 end the following:
					
						(iii)Additional
				rule of constructionNothing
				in clause (i)(VIII) shall be construed to authorize the use of facility-based
				employment or activity settings, such as sheltered workshops, day habilitation
				centers, mobile work crews, or enclave work settings in a child’s
				IEP.
						.
				(c)Individualized
			 Education Program TeamSection 614(d)(1)(B) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1414(d)(1)(B)) is amended—
				(1)in clause (vi), by
			 striking and at the end;
				(2)redesignating
			 clause (vii) as clause (viii); and
				(3)by inserting after
			 clause (vi), as amended by this subsection, the following:
					
						(vii)beginning at the age of 14 with respect to
				a child with a disability who is expected to be eligible to receive adult
				services under the State medicaid program under title XIX of the Social
				Security Act (or any services provided under a waiver under such program) or
				any other adult services provided by the State intellectual and developmental
				disabilities agency upon reaching the age of majority, a representative of the
				State intellectual and developmental disabilities agency;
				and
						.
				(d)Development of
			 IEPSection 614(d)(3) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(3)) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(v)the transition services necessary to assist
				the child to attain a postsecondary education, integrated employment,
				independent living, and community
				participation.
							;
				and
					(2)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G),
			 respectively;
				(3)by inserting after
			 subparagraph (A) the following new subparagraph:
					
						(B)Preparation for
				development of IEP for a child in transition yearsThe
				IEP Team, upon the request of a child who has attained the age of 14,
				shall—
							(i)offer a preliminary meeting and advocacy
				training for the child and child’s parents to support the preparation of the
				parents in advocating on their child’s behalf during any upcoming IEP team
				meeting that will be conducted by a certified trainer with specific experience
				in self-advocacy and family advocacy training; and
							(ii)ensure that all
				pertinent information, including school records, educational materials
				regarding transition services available and background information on any
				pre-existing partnerships between the local educational agency and any outside
				providers of transition services or post-secondary education, is sent to the
				child at least ten days prior to the IEP team
				meeting.
							;
				and
				(4)in subparagraph
			 (G) (as redesignated), by striking subparagraph (D) and
			 inserting subparagraph (E).
				(e)Review and
			 revision of IEPSection
			 614(d)(4)(A) of the Individuals with Disabilities Education Act (20 U.S.C.
			 1414(d)(4)(A)) is amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(iii)beginning when the child attains the age of
				14, evaluates the progress made in achieving the child’s transition objectives,
				identifying challenges and opportunities and discussing any additional
				transition services that need to be secured to optimize the child’s successful
				completion of transition objectives set forth in the child’s IEP leading to
				postsecondary education, integrated employment, independent living, and
				community
				participation.
						.
				7.Grants for
			 establishment of local coordinators for transition servicesSection 614 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1414) is amended by adding at the end the
			 following:
			
				(g)Grants for
				establishment of local coordinators for transition services
					(1)In
				generalThe Secretary is
				authorized to provide grants to State educational agencies to provide
				authorization, funding, and support to local educational agencies to establish
				coordinators to provide transition services to children with disabilities under
				this part.
					(2)Activities of
				coordinatorsCoordinators established under paragraph (1)
				shall—
						(A)manage the
				development and implementation of the transition services components of an IEP
				for children with disabilities under this part; and
						(B)facilitate relationships between children
				with disabilities and parents of children with disabilities and public and
				private agencies involved in transition services for children with disabilities
				under this part.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $50,000,000 for each of the fiscal years 2014 through
				2018.
					.
		8.Effective
			 dateThe amendments made by
			 this Act take effect on the date of the enactment of this Act and apply with
			 respect to fiscal years beginning on or after the date of the enactment of this
			 Act.
		
